Citation Nr: 1508970	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-40 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2. Entitlement to service connection arteriosclerotic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION


The Veteran had active military service from October 1959 to July 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of July 2010 and February 2011 of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board denied the claim in October 2013.

In September 2014, the Court of Appeals for Veterans Claims granted the parties' Joint Motion for Remand (Joint Motion) vacating, in part, the Board's October 2013 decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Consistent with the Joint Motion, the Board is remanding the claim for additional development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Based on the Veteran's December 2014 affidavit regarding his Thailand service, the RO should contact the Joint Services Records Research Center and the Air Force Historical Research Agency to investigate the Veteran's claimed herbicide exposure.  Document all requests and the responses from these entities in the claims folder.

Please note that the Veteran's service personnel records indicate he served in Thailand from May 1962 to July 1962.

Also, the RO should determine when the Udorn Air Force Base became "fully operational," as that term is used in the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q.  

2. Readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




